Electronically Filed
                                                      Supreme Court
                                                      SCPW-14-0000567
                                                      08-APR-2014
                                                      11:13 AM



                        SCPW-14-00000567

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  STATE OF HAWAI#I, Respondent,

                               vs.

                   ROY ALAN COSTA, Petitioner.


                       ORIGINAL PROCEEDING
                       (CR. NO. 00-1-0253)

        ORDER DENYING “MOTION RULE 16. GOVERNMENT DISCOVERY
         INSPECTION AND DISCLOSURE . . , MOTION TO DISAGREE
   DECISION’S APPEAL FROM THE SECOND CIRCUIT COURT’S JUDGMENT
     FROM WHICH THE APPEAL IS TAKEN, SHOULD NOT BE AFFIRMED”
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
      Circuit Judge Nakasone, assigned by reason of vacancy)

          Upon consideration of petitioner Roy Costa’s document

entitled “Motion Rule 16. Government Discovery Inspection and

Disclosure . . , Motion to Disagree Decision’s Appeal from the

Second Circuit Court’s Judgment from which the Appeal is Taken,

Should not be Affirmed”, which was filed as a petition for a writ

of mandamus on March 18, 2014, and the record, it appears that

petitioner fails to demonstrate that he has a clear and

indisputable right to the requested relief and that he lacks

alternative means to seek relief.    An extraordinary writ,
therefore, is not warranted.   See Kema v. Gaddis, 91 Hawai#i 200,

204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); Honolulu Advertiser, Inc. v. Takao,

59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of mandamus is

not intended to supersede the legal discretionary authority of

the trial courts, cure a mere legal error, or serve as a legal

remedy in lieu of normal appellate procedure).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition is

denied.

          DATED: Honolulu, Hawai#i, April 8, 2014.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Karen T. Nakasone